Citation Nr: 9921264	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected lumbar spine strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 1991.


This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1994 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for lumbar spine strain with a 
noncompensable evaluation, effective from October 14, 1993. 


FINDING OF FACT

The veteran's lumbar spine strain is manifested by complaints of 
pain; there has been no clinical objective evidence of pain or 
muscle spasm, and back examinations to include x-ray studies have 
been normal.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for lumbar back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain repeated complaints 
of lower back pain beginning in April 1988.  

A VA general medical examination was conducted in July 1994.  
Examination of the veteran's back was normal with normal range of 
motion.  A diagnosis of essentially normal back examination was 
noted.  

In his VA Form 9, substantive appeal, received in November 1995, 
the veteran stated that he sought treatment for painful muscle 
spasms in his back every two-to-three months.  He reported that 
the pain was unbearable at times and prevented him from sleeping. 

A VA fee basis orthopedic examination was conducted in December 
1996.  The veteran reported spasms in his back when standing a 
lot, and denied any radicular pain.  The examiner found no 
postural abnormalities or fixed deformity and found the 
musculature of the back to be normal.  Range of motion testing of 
the lumbar spine revealed flexion of 90 degrees, extension of 35 
degrees, and lateral flexion of 35 degrees bilaterally.  The 
examiner noted no objective evidence of pain on motion and found 
no evidence of neurological involvement.  X-ray examination of 
the lumbar spine was within normal limits.  The examiner reported 
a diagnosis of complaints of non-radiating back pain with normal 
back examination.  

The RO requested and received private and VA medical treatment 
records, but no treatment for complaints of back pain were 
provided.  


Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the issue is the 
assignment of an initial rating for a disability, following an 
initial award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
facts found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  A noncompensable evaluation is 
warranted if the disability is manifested by slight subjective 
symptoms only.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  

A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
spaces.  A 40 percent rating is also warranted if only some of 
these manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Limitation of motion of the lumbar spine is awarded a 10 percent 
evaluation for slight limitation, a 20 percent evaluation for 
moderate limitation and a 40 percent evaluation for 
severe limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The United States Court of Appeals for Veterans Claims (Court) 
has held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Therefore, consideration of an increased evaluation based on 
functional loss due to pain with flare-ups with limitation of 
motion of the lumbar spine is proper.


Analysis

When a veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to be 
well grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  

In the instant case, there is no indication that there are 
additional records, which have not been obtained and which would 
be pertinent to the present claims.  Thus, no further development 
is required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In the instant case, the VA examiner in December 1996 noted no 
objective evidence of pain on motion, muscle spasm, or limitation 
of motion.  A diagnosis of complaints of lower back pain with a 
normal back examination was reported.  The VA examiner in July 
1994 also noted a normal back examination.  Although the veteran 
reported pain at times, there is no competent medical evidence 
upon which to base an award of a compensable evaluation under 
either Diagnostic Code 5292 or 5295.  


Of course in the absence of clinical objective evidence of pain 
on motion or any abnormality of the back, the Board finds no 
basis upon which to predicate a grant of entitlement to an 
initial compensable evaluation for lumbar spine strain with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 
pertaining to functional loss due to pain with flare-ups and 
limitation of motion.  

As the Board noted earlier, this case involves an appeal as to 
the initial rating of the veteran's lumbar spine strain, rather 
than an increased rating claim where entitlement to compensation 
had been previously established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In view of the absence of any clinical 
objective evidence of compensable disablement, the Board finds 
that staged ratings are not appropriate in the veteran's case.

The RO determined that the veteran's low back disability did not 
render his disability picture unusual or exceptional in nature as 
to warrant assignment of a compensable evaluation on an 
extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  The Board agrees.  

The appellant's low back disability is not shown to have markedly 
interfered with his employment or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  There exists no basis upon which to 
predicate a referral of the veteran's case to the Director of the 
VA Compensation and Pension Service for consideration of an 
increased (compensable) evaluation on an extraschedular basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim for an initial compensable 
evaluation for lumbar spine strain.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable evaluation for service-
connected lumbar spine strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

